CROCKETT, Justice:
(concurring in result, but dissenting in part).
I concur in the holding that the Order To Show Cause was issued on a valid judgment (the so-called Second Decree) and that it should not have been dismissed. But, I have some observations which I regard as of sufficient importance to record.
I do not see the necessity for the dictum that the filing of the “notice” or “objection” to the findings in the first divorce case, and leaving it undisposed of, would necessarily have the effect of preventing a divorce from becoming final. Nor do I believe that such a ruling is in conformity with sound policy or with our Rules of Procedure. Whatever effect it may have had here, there was something relating to the marital status between these parties that could be and was adjudicated by the Second Decree. That was done; and for the reasons stated above and in the main opinion, that judgment stands as valid and unassailed.
*163My apprehension is about any notion that the mere filing of such a “notice,” or a motion, and leaving it undisposed of, whether designedly or inadvertently, would prevent otherwise valid proceedings and decrees thereon from ever becoming final. The multifarious mischiefs that might result in many of the thousands of divorce decrees upon which people rely and go their way, having children and accumulating property, etc., are so obvious that I spare extenuation thereon here.
It is my opinion that the language of Sec. 30-3-7, U.C.A.1953, that “the Decree of Divorce shall become absolute at the expiration of three months from the entry thereof; unless an appeal or other proceedings for review are pending . . should be understood as meaning “an appeal or other proceedings” in the nature of, or equivalent to, an appeal; and further, that an undisposed of motion does not reach that dignity.
Supporting the conclusion I advocate is the fact that the effect of the filing of such a motion (and other motions of similar character) is stated in Rule 73(a), U.R.C.P. that:
The running of the time for appeal is terminated by a timely motion made pursuant to any of the rules hereinafter enumerated . . .:
Granting or denying a motion for judgment under Rule 50(b), .
Denying a motion under Rule 52(b) to amend or make additional Findings of Fact, .
Motion under Rule 59 to alter or amend judgment; or denying a motion for a new trial. [All emphasis herein added.]
But our rules do not provide for any other effect of the filing of such motions.
For the reasons above stated, I do not agree with and therefore exclude from my concurrence the statement that “a timely motion setting forth objections suspends all proceedings until the court disposes of the same.” I think the rule should be that it does only what the statute and the rules above referred to say; that it extends the time for appeal. I appreciate that there is a basis for difference of view on this matter; and I therefore offer the suggestion that the rules should be amended to provide that if any such motion is not disposed of within a reasonable time, say 60 or 90 days after it is filed, it shall be deemed to be denied.